Title: From George Washington to George Clinton, 14 August 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          West point August 14: 1779
        
        On the 3d Instant I had the honor to write to Your Excellency and to transmit you a Copy of a Letter I had received from General Sullivan of the 30th of July with a Copy of One to your Brother the General—Also a Letter addressed to Yourself. As I have not had the pleasure to hear from Your Excellency since, I have been some what anxious lest my dispatches should have miscarried and which is the cause of my troubling you upon the present occasion. I receivd a Letter last night from Genl Sullivan dated the 7 at Wyalusing where he had arrived without any opposition, and by a Letter from Colo. Barber to Major Gibbs—he expected the Troops with Genl Sullivan would reach Tioga the 10th. I have the Honor to be with sincere respect & esteem Yr Excellencys Most Obedt st
        
          G.W.
        
      